Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 11, 2017

The Court of Appeals hereby passes the following order:

A17A1597. DONALD H. KIMBALL v. FIFTH THIRD MORTGAGE CO.

      In this civil action, on August 24, 2016, the trial court entered an order
clarifying that plaintiff Donald H. Kimball had been represented by counsel from the
time he filed his complaint until April 7, 2016, and that all of the pro se pleadings he
filed before that date were null and void. The trial court denied Kimball’s request for
a certificate of immediate review, and Kimball filed a direct appeal in the Georgia
Supreme Court, which transferred the case here. We lack jurisdiction.
      Because there is no final judgment and the case remains pending below, the
order from which Kimball seeks to appeal is interlocutory and not appealable without
compliance with the interlocutory appeal procedures of OCGA § 5-6-34 (b), which
include obtaining a certificate of immediate review from the trial court and filing an
application for interlocutory appeal setting forth the need for review. See OCGA § 5-
6-34 (a) (1); In the Interest of W. L., 335 Ga. App. 561, 563 (782 SE2d 464) (2016);
Mauer v. Parker Fibernet, LLC, 306 Ga. App. 160, 161 (701 SE2d 599) (2010).
Further, the denial of a certificate of immediate review is not directly appealable.
Price v. State, 237 Ga. 352, 352 (1) (227 SE2d 368) (1976).
      Kimball’s failure to follow the interlocutory appeal procedure deprives us of
jurisdiction over this appeal, which is therefore DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/11/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.